Mr. Presiding Justice Scofield delivered the opinion of the Court. This ease is identical in all essential particulars with another case entitled Weisenborn et al. v. The People, decided at the present, term of this court, except as to the clerk’s term of office, which in this case was from 1888 to 1892, and except as to the amount of damages recovered, which in this case was the sum of $165.75. The demurrer to the declaration was properly overruled. See the opinion in the case above referred to and also the opinion in the case of Weisenborn et al. v. The People, 53 Ill. App. 32, where our views of the law are fully expressed. The judgment is affirmed.